Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 04/09/2021.
Claims 1-20 are pending.

	Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 202010324123.6, filed on 04/22/2020.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings do not reflect the claimed invention. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 4 and 6 objected to because of the following informalities:
Regarding claim 4, the examiner recommends amending the first limitation of claim 4 to “acquiring the update firmware package, the update firmware package comprising updated firmware and a version information file corresponding to the updated firmware, and the version information file comprising the version information of the update firmware package;” to avoid antecedent basis issues.
Regarding claim 6, the examiner recommends getting ridding of the second comma in the last limitation.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 13 recites first determination “component” a generic placeholder coupled with functional language of “determine, according to present version information of a firmware package of a transfer device and a firmware package version file comprising update version information, whether the firmware package in the transfer device is able to be upgraded.” A review of the specification does not illustrate the corresponding structure, therefore, a corresponding 112(a) rejection has been provided.

Claim 13 recites upgrade “component” a generic placeholder coupled with functional language of “upgrade, in a case that the update version information does not match with the present version information, the firmware package in the transfer device”. A review of the specification does not illustrate the corresponding structure, therefore, a corresponding 112(a) rejection has been provided.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 does not have any corresponding structure support for the first determination component, second determination component and the upgrade component..

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2 it is unclear how “the update firmware package being a firmware package to be obtained after updating the firmware package and to be applied in the transfer device” since the firmware package is in the transfer device. The examiner is interpreting the limitation to be the update firmware package being a firmware package to be obtained before updating the firmware package and to be applied in the transfer device. Further, it is unclear why “determining whether the update firmware package and the firmware package version file exist” if the firmware package version file was acquired in the previous limitation. Therefore, the examiner is interpreting the limitation as determining whether the update firmware package exists. 

Regarding claim 4, it is unclear how “updating the version information of the update firmware package to an initial firmware package version file to obtain an updated firmware package version file” yields obtaining the updated firmware package version file with the version information within the update firmware package is being changed to the initial firmware package version file. Therefore, the examiner is interpreting the limitation to updating version information of the update firmware package to include the correct versions of all target devices within the mobile carrier. Further, since it is unclear how the updated firmware package version information file was obtained where these 

Regarding claim 5 recites the limitation "wherein the storage device of the transfer device comprises a guidance system region, a backup system region, an application system region, a version information region, an upgrade successful mark information region and an upgrade failed mark information region, upgrading the firmware package in the transfer device comprises".  There is insufficient antecedent basis for this “the storage device” in the claim. Therefore, the examiner is interpreting claim 5 to depend on claim 4 and not claim 1 and recommends amending the claim to “The method as claimed in claim  4”.

Regarding claim 3, it’s being rejected under 112(b) for its dependence on claim 2.

Regarding claims 6-12 and 15-20, they are being rejected under 112(b) for their dependence on claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US 2017/0060559 A1).

Regarding claim 1, Ye et al. discloses A method for upgrading firmware of a transfer device on a mobile carrier, comprising: 
according to present version information of a firmware package of the transfer device and a firmware package version file comprising update version information (Ye et al. [0043] discloses comparison of installed version 210-A in active storage 220-A of the vehicle ECU with the new version of the vehicle ECU.), determining whether the firmware package in the transfer device is able to be upgraded (Ye et al. [0033] discloses a software update manager invoking a software update mode based on vehicle triggers such as key-off where the key-off of the vehicle determines that the ECU may be upgraded since the vehicle is off and no safety issues may occur [0067]), the transfer device being configured to transfer sensor data on the mobile carrier (Ye et al. [0022] discloses the different types of vehicle ECUs that may be upgraded which transfer different sensor data), and the transfer device being further configured to provide a network port for the mobile carrier (Ye et al. [0023]-[0024] telematics control unit 108 which allows communication between the vehicle ECUs and the network. Further [0032] discloses the telematics control unit may be updated just like the vehicle ECUs. Where the ECU and/or telematics control unit is analogous to the transfer device and the vehicle analogous to the mobile carrier); 
in a case of determining that the transfer device is able to be upgraded, determining whether the update version information matches with the present version information (Ye et al. [0033] discloses the software update mode when key-off vehicle trigger occurs and [0043] determining that the software update 116 is strictly higher than the software install 208 version 210-A installed to the active version 220-A of the vehicle ECU therefore, not the same or a lower version. Where through this determination it may also be determined when the two versions are the same); and 
in a case that the update version information does not match with the present version information, upgrading the firmware package in the transfer device  (Ye et al. [0033] discloses the software update mode when key-off vehicle trigger occurs and [0043] determining that the software update 116 is strictly higher than the software install 208 version 210-A installed to the active version 220-A of the vehicle ECU therefore, not the same or a lower version. Where the ECU may initiate the installation of the downloaded software update after the determination that the versions do not match.

Regarding claim 13, it’s directed to an apparatus having similar limitations cited in claim 1. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 14, it’s directed to a non-transitory storage medium having similar limitations cited in claim 1. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2017/0060559 A1) in view of Patel et al. (US 2020/0160338 A1) and further in view of Nakamura et al. (US 2018/0300472 A1).

Regarding claim 2, Ye et al. discloses The method as claimed in claim 1, wherein according to the present version information of the firmware package of the transfer device and the firmware package version file comprising the update version information, determining whether the firmware package in the transfer device is able to be upgraded comprises: 
acquiring the present version information of the firmware package of the transfer device (Ye et al. [0043] determining that the software update 116 is strictly higher than the software install 208 version 210-A installed to the active version 220-A of the vehicle ECU. Where the software install 208 version 210-A is analogous to the present version information of the transfer device); 
Ye et al. lacks
determining whether the present version information meets a first predetermined condition; 
in a case of determining that the present version information meets the first predetermined condition, acquiring the firmware package version file comprising the update version information, the update version information being version information of an update firmware package, and the update firmware package being a firmware package to be obtained after updating the firmware package and to be applied in the transfer device; 
determining whether the update firmware package and the firmware package version file exist; 
in a case that the update firmware package and the firmware package version file exist, acquiring a serial number of the mobile carrier, the transfer device being mounted on the mobile carrier; 
determining whether the serial number of the mobile carrier meets a second 1PN140909predetermined condition; and 
in a case that the serial number of the mobile carrier meets the second predetermined condition, determining that the transfer device is able to be upgraded.
Patel et al. teaches
determining whether the present version information meets a first predetermined condition (Patel et al. [0284] teaches that the current firmware version satisfies one or more predefined firmware criteria); 
in a case of determining that the present version information meets the first predetermined condition, acquiring the firmware package version file comprising the update version information, the update version information being version information of an update firmware package (Patel et al. [0284] teaches that after the first predetermined condition is met, firmware update information is sent where the firmware update information includes update status information [0150] including the update version information [0283]. [0290] further teaches the determination of the update firmware version information), and the update firmware package being a firmware package to be obtained after updating the firmware package and to be applied in the transfer device ([0284] firmware update information including data packets are sent. See 112(b) rejection examiner interpretation for claim 2); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ye et al. to incorporate the teachings of Patel et al. to “determining whether the present version information meets a first predetermined condition; in a case of determining that the present version information meets the first predetermined condition, acquiring the firmware package version file comprising the update version information, the update version information being version information of an update firmware package, and the update firmware package being a firmware package to be obtained after updating the firmware package and to be applied in the transfer device;” in order to efficiently and accurately obtain updates at predetermined conditions and prevent wasted computed resources from continuously updating wrong versions at unwanted times.
Nakamura et al. teaches
determining whether the update firmware package and the firmware package version file exist (Nakamura et al. [0037] teaches checking the downloaded update firmware/software data as illustrated in Fig. 3. See 112(b) rejection examiner interpretation for claim 2); 
in a case that the update firmware package and the firmware package version file exist, acquiring a serial number of the mobile carrier (Nakamura et al. [0037] checking the downloaded update data. [0038] teaches extracting vehicle number from authentication ID creation logical expression DB 34 as shown in Fig. 1 ), the transfer device being mounted on the mobile carrier (Fig. 1 illustrates the ECU being mounted within the vehicle); 
determining whether the serial number of the mobile carrier meets a second 1PN140909predetermined condition (Nakamura et al. [0038] teaches checking the comparison of the extracted vehicle number with the authentication ID. Where the matching of the IDs check is analogous to the second predetermined condition in which both must match); and 
in a case that the serial number of the mobile carrier meets the second predetermined condition, determining that the transfer device is able to be upgraded (Nakamura et al. [0038] teaches that based on a mismatch of the IDs the update is suspended as illustrated in Fig. 9B. If normal completion which includes the check of the compared vehicle number with the authentication ID, the update of vehicle is permitted as illustrated in Fig. 8c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ye et al. to incorporate the 

Regarding claim 3, The method as claimed in claim 2, wherein determining whether the serial number of the mobile carrier meets the second predetermined condition comprises: 
determining whether a database has a serial number same as the serial number of the mobile carrier, the database being at least configured to store a serial number of each mobile carrier ([0038] teaches extracting vehicle number from authentication ID creation logical expression DB 34 as shown in Fig. 1. Further teaches checking the comparison of the extracted vehicle number with the authentication ID.); 
in a case that the database has the serial number same as the serial number of the mobile carrier, determining that the serial number of the mobile carrier meets the second predetermined condition (Nakamura et al. [0038]. If normal completion which includes the check of the compared vehicle number with the authentication ID, the update of vehicle is permitted as illustrated in Fig. 8c); and 
in a case that the serial number of the mobile carrier is not the same as the serial number in the database, determining that the serial number of the mobile carrier does not meet the second predetermined condition (Nakamura et al. [0038] teaches that based on a mismatch of the IDs the update is suspended as illustrated in Fig. 9B.).

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2017/0060559 A1) in view of Patel et al. (US 2020/0160338 A1) and further in view of Nakamura et al. (US 2018/0300472 A1) and further in view of Maeda et al. (US 2018/0152341 A1).

Regarding claim 4, Ye et al. in view of Patel et al. and further in view of Nakamura et al. combination teach The method as claimed in claim 2, before acquiring the firmware package version file comprising the update version information, further comprising: 
acquiring the update firmware package (Ye et al. [0051] discloses receiving software update for the vehicle ECU as illustrated in Fig. 4 element 402), the update firmware package comprising updated firmware and a version information file corresponding to the update firmware (Ye et al. [0052] discloses verifying the version of the software update as illustrated in Fig. 4 element 404), and the version information file comprising the version information of the update firmware package (Ye et al. [0052] discloses verifying the version of the software update as to ensure that it is greater than the software version 210-A of the software install 208-A of ;
storing the update firmware package and the updated firmware package version file to a storage device, the storage device being located on the mobile carrier (Ye et al. [0055] discloses installing the software update to inactive storage 202-B of the vehicle ECU as illustrate in Fig. 4 element 410 and Fig. 2A. See 112(b) rejection examiner interpretation for claim 4).
the combination lacks explicitly 
updating the version information of the update firmware package to an initial firmware package version file to obtain an updated firmware package version file, the updated firmware package version file comprising firmware package version information corresponding to a plurality of the transfer devices, and the firmware package version information at least comprising a firmware version number; and 
Maeda et al. teaches
updating the version information of the update firmware package to an initial firmware package version file to obtain an updated firmware package version file, the updated firmware package version file comprising firmware package version information corresponding to a plurality of the transfer devices, and the firmware package version information at least comprising a firmware version number (Maeda et al. [0177] teaches generating FW update information to be sent to the gateway of the vehicle which includes all ECU version information as illustrated in Fig. 16. Where the firmware update information of Fig. 16 includes the ; and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ye et al. to incorporate the teachings of Maeda et al. to “updating the version information of the update firmware package to an initial firmware package version file to obtain an updated firmware package version file, the updated firmware package version file comprising firmware package version information corresponding to a plurality of the transfer devices, and the firmware package version information at least comprising a firmware version number” in order to efficiently and accurately perform updates to the individual ECUs within the vehicles and prevent personal injuries and wasted resources.

Allowable Subject Matter
Claims 5-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193           

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193